EXHIBIT 99 NEWS RELEASE For Immediate Release For more information, ATC Technology Corporation Mary Ryan Reports First Quarter Results 630.663.8283 maryan@corpatc.com · Total revenue of $113.5 million down 12.4% from first quarter 2008 · Reported earnings per share of $0.37, or adjusted earnings per share of $0.47 excluding restructuring charges · Production transfer from Springfield, MO to Oklahoma City, OK ahead of schedule · Recorded restructuring charges of $3.2 million in Drivetrain segment · Liquidity position remains strong · Drivetrain receives 2008 Honda Supplier Performance Award Downers Grove, Illinois, April 28, 2009 – ATC Technology Corporation (ATC) (NASDAQ-GS:ATAC), today reported financial results for the first quarter of 2009. First Quarter Results For the quarter ended March 31, 2009, revenue decreased 12.4% to $113.5 million from $129.5 million for the same period in 2008.Income from continuing operations for the first quarter of 2009 was $7.2 million versus $11.1 million for the first quarter of 2008.During the first quarter, the Company recorded pre-tax charges of $3.2 million primarily consisting of cash costs related to the consolidation and restructuring of its North American Drivetrain business.Earnings per diluted share from continuing operations for the quarter were $0.37, as compared to $0.50 per diluted share for the first quarter of 2008.On an adjusted basis, excluding restructuring costs, earnings were $0.47 per diluted share for the first quarter of The
